Title: From George Washington to Elias Boudinot, 28 August 1783
From: Washington, George
To: Boudinot, Elias


                        
                            Sir
                            Rocky hill August 28 1783
                        
                        Having just received the inclosed Letter from the Chevalier Heintz, containing propositions to Congress
                            respecting the admission of a Number of American Characters as Members of an Order lately instituted in Poland, together
                            with a List of the present Knights of the Order; I think it my duty to submit the Originals in the state they came to my
                            hands to the consideration of Congress, and to request, that I may be honored with their Instructions on the Subject, so
                            that I may be able at the time of acknowledging the receipt of the Letter to make a reply to the proposals contained
                            therein. With perfect respect—I have the honor to be Sir Your Excellency’s Most Obedient & humble Servant
                        
                            Go: Washington
                        
                    